EATON VANCE BUILD AMERICA BOND FUND Supplement to Statement of Additional Information dated March 1, 2011 1. The following replaces "Principal Officers who are not Trustees" under "Management and Organization": Principal Officers who are not Trustees Term of Office and Name and Year of Birth Trust Position(s) Length of Service Principal Occupation(s) During Past Five Years DUNCAN W. RICHARDSON President Since 2011* Director of EVC and Executive Vice President and Chief Equity Investment Officer of EVC, Eaton 1957 Vance and BMR. Officer of 90 registered investment companies managed by Eaton Vance or BMR. WILLIAM H. AHERN, JR. Vice President Since 1995 Vice President of Eaton Vance and BMR. Officer of 74 registered investment companies managed 1959 by Eaton Vance or BMR. JOHN R. BAUR Vice President Since 2008 Vice President of Eaton Vance and BMR. Officer of 36 registered investment companies managed 1970 by Eaton Vance or BMR. MARIA C. CAPPELLANO Vice President Since 2009 Assistant Vice President of Eaton Vance and BMR. Officer of 48 registered investment companies 1967 managed by Eaton Vance or BMR. MICHAEL A. CIRAMI Vice President Since 2008 Vice President of Eaton Vance and BMR. Officer of 36 registered investment companies managed 1975 by Eaton Vance or BMR. CYNTHIA J. CLEMSON Vice President Since 2005 Vice President of Eaton Vance and BMR. Officer of 90 registered investment companies managed 1963 by Eaton Vance or BMR. JOHN H. CROFT Vice President Since 2010 Vice President of Eaton Vance and BMR. Officer of 37 registered investment companies managed 1962 by Eaton Vance or BMR. CHARLES B. GAFFNEY Vice President Since 2007 Director of Equity Research and a Vice President of Eaton Vance and BMR. Officer of 32 registered 1972 investment companies managed by Eaton Vance or BMR. CHRISTINE M. JOHNSTON Vice President Since 2007 Vice President of Eaton Vance and BMR. Officer of 39 registered investment companies managed 1972 by Eaton Vance or BMR. AAMER KHAN Vice President Since 2005 Vice President of Eaton Vance and BMR. Officer of 35 registered investment companies managed 1960 by Eaton Vance or BMR. THOMAS H. LUSTER Vice President Since 2006 Vice President of Eaton Vance and BMR. Officer of 54 registered investment companies managed 1962 by Eaton Vance or BMR. JEFFREY A. RAWLINS Vice President Since 2009 Vice President of Eaton Vance and BMR. Officer of 32 registered investment companies managed 1959 by Eaton Vance or BMR. JUDITH A. SARYAN Vice President Since 2003 Vice President of Eaton Vance and BMR. Officer of 62 registered investment companies managed 1954 by Eaton Vance or BMR. SUSAN SCHIFF Vice President Since 2002 Vice President of Eaton Vance and BMR. Officer of 36 registered investment companies managed 1961 by Eaton Vance or BMR. THOMAS SETO Vice President Since 2007 Vice President and Director of Portfolio Management of Parametric Portfolio Associates LLC 1962 (Parametric). Officer of 32 registered investment companies managed by Eaton Vance or BMR. Term of Office and Name and Year of Birth Trust Position(s) Length of Service Principal Occupation(s) During Past Five Years DAVID M. STEIN Vice President Since 2007 Managing Director and Chief Investment Officer of Parametric. Officer of 32 registered 1951 investment companies managed by Eaton Vance or BMR. ERIC A. STEIN Vice President Since 2009 Vice President of Eaton Vance and BMR. Originally joined Eaton Vance in July 2002. Prior to re- 1980 joining Eaton Vance in September 2008, Mr. Stein worked at the Federal Reserve Bank of New York (2007-2008) and attended business school in Chicago, Illinois. Officer of 36 registered investment companies managed by Eaton Vance or BMR. DAN R. STRELOW Vice President Since 2009 Vice President of Eaton Vance and BMR. Officer of 32 registered investment companies managed 1959 by Eaton Vance or BMR. MARK S. VENEZIA Vice President Since 2007 Vice President of Eaton Vance and BMR. Officer of 39 registered investment companies managed 1949 by Eaton Vance or BMR. ADAM A. WEIGOLD Vice President Since 2007 Vice President of Eaton Vance and BMR. Officer of 69 registered investment companies managed 1975 by Eaton Vance or BMR. BARBARA E. CAMPBELL Treasurer Since 2005 Vice President of Eaton Vance and BMR. Officer of 177 registered investment companies 1957 managed by Eaton Vance or BMR. MAUREEN A. GEMMA Secretary and Chief Legal Secretary since 2007 and Vice President of Eaton Vance and BMR. Officer of 177 registered investment companies 1960 Officer Chief Legal Officer since managed by Eaton Vance or BMR. 2008 PAUL M. ONEIL Chief Compliance Officer Since 2004 Vice President of Eaton Vance and BMR. Officer of 177 registered investment companies 1953 managed by Eaton Vance or BMR. * Prior to 2011, Mr. Richardson served as Vice President of the Trust since 2001. March 16, 2011
